Citation Nr: 0838152	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for osteocondritis 
desiccans, right hip, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for left shoulder 
trapezius muscle strain.

3. Entitlement to service connection for meralgia 
paresthetica of the right thigh as secondary to 
osteocondritis desiccans of the right hip.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
December 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  

The Board notes that the September 2005 rating decision also 
denied an increased rating for hypertension.  However, the 
veteran clearly specified on his on his Substantive Appeal, 
received in April 2007, the issues which he was appealing, 
and the veteran did not appeal the hypertension claim.  
Accordingly, a claim for an increased rating for hypertension 
is not currently in appellate status before the Board.

The Board also notes that additional VA medical evidence was 
obtained subsequent to the February 2007 Statement of the 
Case and prior to certification of the veteran's claims to 
the Board.  However, these newly obtained VA medical records 
are not pertinent to the veteran's claim for service 
connection for meralgia paresthetica of the right thigh on a 
secondary basis.  Accordingly, with regard to the meralgia 
paresthetica claim, a remand for RO for review of the newly 
obtained VA medical records is not required.

The issue of an increased rating for osteocondritis desiccans 
of the right hip, and the issue of a compensable rating for 
left shoulder trapezius muscle strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's meralgia paresthetica is not caused or 
aggravated by the veteran's service-connected osteocondritis 
desiccans of the right hip.


CONCLUSION OF LAW

Meralgia paresthetica was not incurred in or aggravated by 
active service and it is not proximately due to, or the 
result of, service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in January 2005 prior to the 
initial adjudication of his claims by the August 2006 rating 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
additional notice letter was sent to the veteran in March 
2006.

As explained below, the Board has determined that service 
connection is not warranted for meralgia paresthetica of the 
right thigh as secondary to osteocondritis desiccans of the 
right hip.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, VA medical records, and 
private medical records  The veteran has been provided a VA 
medical examination.  In a January 2005 statement the veteran 
indicated that his only current medical treatment is through 
the VA.  There is no indication that there exists any 
obtainable evidence which has a bearing on the issue decided 
below which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  History and Analysis

The veteran claims that his meralgia paresthetica of the 
right thigh is secondary to his service-connected 
osteocondritis desiccans of the right hip.  The record does 
not reveal, and the veteran does not assert, that the veteran 
developed meralgia paresthetica of the right thigh during 
service or for many years after discharge from service.

While the veteran asserts that he developed meralgia 
paresthetica as secondary to his service-connected right hip 
disability, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The VA medical records indicate that the veteran first 
received a diagnosis of meralgia paresthetica in September 
1992.  None of the medical evidence has related the veteran's 
meralgia paresthetica of the right thigh to his service-
connected osteocondritis desiccans of the right hip.  There 
is also no medical evidence indicating that the veteran's 
meralgia paresthetica of the right thigh is aggravated by his 
service-connected osteocondritis desiccans of the right hip.  

Not only is there no medical evidence in support of the 
veteran's claim, but there is a May 2005 VA medical opinion 
indicating that the veteran's meralgia paresthetica of the 
right thigh is unrelated to his service-connected 
osteocondritis desiccans of the right hip.  Since there is no 
medical evidence in support of the veteran's claim and there 
is medical evidence against the claim, the Board finds that 
the veteran's meralgia paresthetica of the right thigh was 
not caused or aggravated by his service-connected 
osteocondritis desiccans of the right hip.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim and that service connection for 
meralgia paresthetica of the right thigh, claimed as 
secondary to service-connected osteocondritis desiccans of 
the right hip, is not warranted.  


ORDER

Entitlement to service connection for meralgia paresthetica 
of the right thigh as secondary to osteocondritis desiccans 
of the right hip is denied.


REMAND

The VA medical evidence received subsequent to the February 
2007 Statement of the Case and prior to certification of the 
veteran's appeal to the Board includes treatment for shoulder 
pain.  Consequently, the veteran's claim for an increased 
rating for left shoulder trapezius muscle strain must be 
remanded to the RO for consideration of the newly submitted 
evidence and issuance of a Supplemental Statement of the 
Case.  Since the veteran has not had a VA examination of the 
left shoulder since May 2005 and the VA medical records since 
that time show pain, which was not shown by the May 2005 VA 
examination, a new VA examination of the left shoulder should 
be obtained.

The May 2005 VA examination report included examination of 
the veteran's right hip, but did not provide a description of 
the right hip range of motion.  Consequently, the May 2005 VA 
examination report is inadequate for rating the veteran's 
claim for an increased rating for osteocondritis desiccans of 
the right hip.  The veteran should be provided a VA 
examination for rating purposes that provides the information 
necessary for rating the veteran's right hip disability.  See 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

The veteran should also be advised of the bases for assigning 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Request copies of all of the veteran's 
VA treatment records dated from April 2007 
to present.

3.  The veteran should be provided a VA 
examination which describes the nature and 
extent of the veteran's service-connected 
left shoulder and right hip disabilities.  
All indicated tests and studies should be 
performed.  Range of motion testing of the 
left shoulder and right hip (expressed in 
degrees, with standard ranges provided for 
comparison purposes) should be 
accomplished, and all clinical findings 
pertaining to the left shoulder and right 
hip should be reported in detail.  The 
examiner should also provide findings as 
to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left shoulder and 
right hip.  The examiner should state 
whether the veteran is able to cross his 
legs and whether he can toe-out his right 
thigh more than 15 degrees.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
The examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use 
of the left shoulder and right hip; to the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion of 
the left shoulder and right hip.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

4.  Upon completion of the above requested 
development reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


